Citation Nr: 1402775	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service-connection for a neck condition.

2.  Service-connection for a low back condition.

3.  Service-connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1977 and subsequently entered the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a DRO hearing in May 2011. A transcript of that hearing has been associated with the claims file.

The Veteran requested a Board hearing in June 2010.  The Veteran failed to appear to his subsequently scheduled hearing and has not requested to reschedule.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends a neck disability, back disability and hypertension onset while he was a member of the United States Army Reserves.  

The record reflects that the Veteran served in the reserves following active duty and has described periods of deployment supported by service treatment records (STRs). The exact dates of his reserve service are unknown, as are the dates for the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  As he has specifically attributed his current neck and back disabilities to injuries related to repetitive lifting during his periods of ACDUTRA and/or INACDUTRA, all of the Veteran's reserve duty dates, including ACDUTRA and INACDUTRA dates should be ascertained, as well as any outstanding corresponding service treatment records.

Although the Veteran's assertions of entitlement during his DRO hearing were vague, he explained his neck had ongoing pain throughout his career and progressively worsened.  He alternatively asserts during a time period one or two months prior to his neck surgery in July 1992 he had an acute injury to his neck.  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of his claimed neck and back disabilities, he must be provided such an examination on remand.  See McLendon, Supra.  

The Veteran essentially asserts hypertension onset during active duty or a period of ACDUTRA.  During the Veteran's DRO hearing, the Veteran pointed to service treatment records (STRs) and explained that muscle contractions in 1991 prompted him to go to the doctor and he was shortly thereafter diagnosed with hypertension in November 1991.  The November 1991 STR reflects muscle contractions but not a hypertension diagnosis.  

Although the STRs do not reflect a hypertension diagnosis in 1991, elevated blood pressure readings are shown during periods of active duty and reserves.  For example, from 1976 to 1977 the Veteran had several series of blood pressure checks.  Further, the record includes an undated series of blood pressure readings with elevated levels.  The Veteran reported he had high blood pressure on reports of medical history in May 1980 and February 1997 (though in other reports he denied high blood pressure).  The Board finds the minimal threshold under McClendon has been met, and a VA examination to determine the nature and etiology of the Veteran's hypertension must be provided.  


Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the Veteran's service including periods of ACDUTRA/INACDUTA. In so doing, any additional service treatment records during these periods of service should be obtained.

2. Ask the Veteran to identify any outstanding treatment records.  Make appropriate efforts to obtain any outstanding treatment records.  All efforts to obtain these records should be documented in the claims file.    

3. After the above development has been completed, the RO or AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current neck condition, back condition and hypertension.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examinations.  The examinations should provide a complete explanation and rationale for each opinion.

For the Veteran's claimed neck condition, the examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current neck condition that was (1) initially manifested during or is etiologically related to a period of active service or ACDUTRA; or (2) is due to an injury during a period of INACDUTRA.  
 
In so doing, the examiner should comment on the Veteran's lay contentions of repetitive motion causing damage to his neck during periods of reserve service, as well as the Veteran's assertion of an acute injury prior to his neck surgery in 1992.    

For the Veteran's claimed back condition, the examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current back condition that was  (1) was initially manifested during or is etiologically related to a period of active service or ACDUTRA; or (2) is due to an injury during a period of INACDUTRA.  

In so doing, the examiner should comment on the Veteran's lay contentions of repetitive motion causing damage to his back during periods of reserve service. 

For the Veteran's claimed hypertension, the examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has hypertension that was incurred during or is etiologically related to a period of active service or ACDUTRA. 

Please discuss the significance, if any, of elevated readings recorded during service or reserve periods and whether or not they are initial manifestations of his subsequently diagnosed hypertension. 

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


